329 F.2d 645
UNITED STATES ex rel. Albert KUMITIS, Appellant,v.Alfred T. RUNDLE, Warden, State Correctional Institution,Philadelphia, Pennsylvania.
No. 14620.
United States Court of Appeals Third Circuit.
Argued Feb. 19, 1964.Decided March 5, 1964, Rehearing Daniel April 22, 1964.

Jay Meyers, Philadelphia, Pa., for appellant.
No appearance and no brief filed for appellee.
Before KALODNER and HASTIE, Circuit Judges and KIRKPATRICK, District judge.
PER CURIAM.


1
On review of the record we find no error.  The Order of the District Court will be affirmed.  D.C., 220 F. Supp. 768.